Citation Nr: 1703406	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-38 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of an abdominal stab wound and laparotomy scar manifested by a painful scar.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of an abdominal stab wound and laparotomy scar manifested by a deep non-linear scar.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1992 to August 1994 and from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2014 rating decision granted an increased 10 percent rating effective from the date of receipt of the original claim for a painful scar.  

A December 2015 rating decision denied entitlement to a rating in excess of 10 percent for painful scar, residual of abdominal stab wound, and granted a separate 10 percent rating for deep non-linear scar, residual of abdominal stab wound, effective from March 20, 2015.  As higher schedular evaluations for these disabilities are possible, the issues of entitlement to an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues on the title page of this decision have been according revised.

The Board also notes that the Veteran provided an application for a TDIU in May 2016. The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

An August 2016 rating decision granted an increased 30 percent rating for the Veteran's service-connected depressive disorder. The Veteran submitted new claims including as to this matter in September 2016, but that this matter has not been subsequently adjudicated or developed for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

Pertinent evidence was received subsequent to the October 2014 statement of the case without waiver of AOJ consideration.  That evidence includes VA treatment records added to the record in May 2016 and August 2016, as well as VA examination reports dated in November 2015, July 2016, and January 2017.  The Board also acknowledges that the January 2017 examiner noted that lumbar spine range of motion testing could not be completed due to pain.  There is no indication that the Veteran's pain was chronic, such that testing could not be completed at a more appropriate time.

As VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim [38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016)], the Board finds the Veteran should be afforded another VA spine examination.  Prior to the evaluation, up-to-date VA treatment records should be obtained.  The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA medical records from August 2016.  

2.  Schedule the Veteran for a VA spine examination to include: 

a) A discussion of the current nature and extent of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner must record the range of motion and address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b) A discussion as to the Veteran's ability presently and during the course of this appeal to function in an occupational environment and as to his functional impairment caused solely by his service-connected disabilities.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with other such opinions or evidence.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

3.  Thereafter, the AOJ should address the issues on appeal-as are listed on the title page of this Remand.  If the benefits sought are not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination, if scheduled, may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

